Citation Nr: 0503256	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1995 to 
March 2000, followed by service in the Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for disability of the right knee and of the left 
knee.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the appeal May 2001 
which complies with the notice requirements of Quartuccio, 
supra; see also Charles v. Principi, 
16 Vet. App. 370 (2002).   


Request for a Travel Board Hearing

Pursuant to the veteran's request, a Travel Board hearing at 
the RO was scheduled for May 2004, but she was unable to 
appear for the hearing because of scheduled training with the 
Reserves.  By a written statement dated December 1, 2004, she 
requested that a Travel Board hearing again be scheduled in 
connection with her appeal.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2004).  


Unwaived Evidence

In May 2004 and again in December 2004, the veteran submitted 
additional medical evidence to support her claim.  Submission 
of the additional evidence was not accompanied by a waiver of 
her right to have such material considered initially by the 
RO.  

In the absence of a waiver, the additional evidence requires 
an initial review by the agency of original jurisdiction 
before it may be reviewed on appeal.  If the claim is not 
allowed in full, a supplemental statement of the case must be 
issued.  See 38 C.F.R. § 19.37(a) (2004).  


To comply with the requirements of 38 C.F.R. § 19.37(a) 
(2004), the Board must remand the case for further RO action 
pursuant to the regulatory provisions.  The RO must ensure 
that any additional notice and duty to assist obligations 
necessary to satisfy the VCAA are undertaken.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.

3.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
her representative, a copy of which should 
be associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

